El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En un pleito seguido en la Corte de Distrito de Guayama por Celestino Domínguez Rubio como defensor ad litem de Josefa Rivera contra Ramón Pastor Díaz sobre filiación, se *987presentó por la parte demandante nn memorandum titulado de costas y desembolsos, firmado y jurado por el dicho Do-mínguez Rubio ante el secretario de la corte el 17 de enero de 1912. El 20 del mismo mes se notificó el memorandum con entrega de copia personalmente al demandado. El 25 del repetido mes uno de los abogados del demandado juró una moción que se presentó a la corte pidiendo la eliminación del memorandum por el fundamento de no haber sido noti-ficado a los expresados abogados. T el 2 de marzo de 1912, la corte declaró “insuficiente y nula la notificación practi-cada, mediante entrega de una copia de dicho memorandum al demandado Pastor Díaz' personalmente, concediendo al demandante 10 días desde hoy para entregar una copia del mismo a los abogados de récord de dicho demandado,” y declaró además “sin lugar la moción de éstos (los abogados del demandado) en cuanto se refiere a la eliminación de dicho memorandum, sin perjuicio de su derecho a abstenerse de comparecer, contestar o impugnar dicho memorandum, hasta que hayan transcurrido los 10 días siguientes al en que se le haya entregado la copia de aquél.”
Contra esta resolución de la corte apeló el demandante haciendo constar en su escrito de apelación lo que sigue: “Esta apelación se establece sin perjuicio de que la deman-dante pueda cumplir con la resolución de la corte, pero ha-ciéndolo bajo protesta del recurso que ahora se entabla.”
También el demandado apeló de dicha resolución pero sólo en cuanto a aquella parte de la misma por la cual “se conceden al demandante 10 días para entregar una copia del memorandum de costas al abogado del demandado.”
Así las cosas, el demandante suscribió y juró el 5 de marzo de 1912 un memorandum también titulado de costas y desembolsos, comprensivo de las mismas partidas que el suscrito y jurado el 17 de enero de 1912. Dicho memorandum se notificó con copia a uno de los abogados del deman-dado el 11 de marzo de 1912. - El demandado no impugnó el *988el memorandum y la corte lo aprobó, modificando la partida de honorarios de letrado.
Contra esta resolución, dictada el 27 de marzo de 1912, el demandado interpuso recurso de apelación que se ha tra-mitado conjuntamente con los que se establecieron contra la resolución de 2 de marzo de 1912.
Como puede verse, un asunto sencillo en su naturaleza, resulta confuso por la manera como se ha procedido en el mismo.
Las apelaciones interpuestas por el demandante y el de-mandado contra la resolución de 2 de marzo de 1912, deben desestimarse. La ley no autoriza el recurso de apelación contra una resolución de tal naturaleza. Como hemos visto, se trata de un memorandum de costas presentado después de dictada sentencia final. Los abogados del demandado pi-dieron que se eliminara el memorandum y la corte declaró no haber lugar a decretar la eliminación y ordenó que el caso continuara tramitándose de acuerdo con las reglas que esta-bleció al efecto. La ley establece un procedimiento especial para la presentación, impugnación y resolución de los memorandums de costas, desembolsos y honorarios, y si la parte se consideró agraviada por la resolución de 2 de marzo de 1912, pudo excepcionarla, y, en definitiva, si la resolución final que se dictara era contraria a sus intereses, apelar de ella y en la apelación revisar completamente el caso ante esta Corte Suprema.
Estudiemos la apelación contra la orden final aprobatoria •del memorandum. Por ella ha quedado sometido el caso en su totalidad a nuestra consideración y lo primero que debe-mos considerar es la cuestión relativa a la notificación del memorandum.
El artículo 339 del Código de Enjuiciamiento Civil, en-mendado en 1908, en su párrafo 2°., dice que “a la parte condenada al pago deberá servírsele una copia de dicho memorandum por la que lo presente, pudiendo aquélla impug-*989nar todas o cualquiera de sus partidas dentro de 10 días siguientes al en que se le haya entregado la copia. ’ ’
¿Debe interpretarse dicha disposición legal en el sentido de que la notificación debe hacerse al abogado de la parte y no a la parte personalmente?
Opinamos que sí, tratándose, como se trata, de un caso tra-mitado en una corte de distrito y en atención a lo dispuesto en el artículo 324 del Código de Enjuiciamiento Civil, a saber: “Pero en todos los casos en que la parte estuviere re-presentada por un abogado residente, la entrega de docu-mentos, cuando corresponda, deberá hacerse a dicho abo-gado, en lugar de la parte, excepto cuando se trate de cita-ciones, decretos y otras órdenes de carácter personal libra-das en el pleito y de la entrega de documentos presentados con motivo de desacato. Si no hubiere en el litigio abogado residente, la notificación o entrega de documentos se hará a la parte.” (Véase el caso de The American Railroad Company of Porto Rico v. La Corte Municipal, 16 D. P. R., 239 y 247.)
La idea de la ley y de la jurisprudencia es que el abogado, director legal del litigio, debe tener conocimiento directo de todo lo que ocurre en el mismo en el momento oportuno, a fin de que pueda defender de manera eficaz a su cliente.
, Ahora bien, cuando los fines de la ley se cumplen, enton-ces las partes no deben ampararse en meros tecnicismos para obstaculizar el ejercicio y la justa resolución de los derechos envueltos en las contiendas judiciales.
En el presente caso el memorandum se presentó en la corte y se notificó con copia a la parte condenada al pago. Esta parte lo comunicó a sus abogados y éstos comparecie-ron para solicitar la eliminación del memorandum antes de que venciere el término concedido para impugnarlo. Los abogados estaban, pues, perfectamente enterados, y habién-dose cumplido todo lo que la ley requiere, bien pudo la corte considerarlo así y desestimar la moción de eliminación, apli-cando por analogía el principio consignado en el artículo 98 *990del Código de Enjuiciamiento Civil; esto es, que “la compa-recencia voluntaria de nn demandado es equivalente a la dili-gencia de su citación personal y entrega de la copia de la demanda. ’ ’
Sin embargo, el juez ordenó al demandante que notificara su memorandum a los abogados del demandado, concediendo a éstos para impugnarlo 10 días contados a partir de la feclia de la notificación, y al hacerlo así es bien claro que si cometió algún error, tal error no fué en perjuicio sino en beneficio de los derechos del demandado.
La nueva notificación ordenada se hizo y el demandado dejó de comparecer y de impugnar el memorandum. Esto no obstante, la corte consideró el memorandum y redujo a la mitad la partida de honorarios de abogado que figuraba en el mismo.
En su alegato ante esta Corte Suprema el demandado apelante tampoco impugnó el memorandum, limitándose a sostener y a argumentar que la corte inferior debió elimi-narlo y no tuvo poder para ordenar una nueva notificación, y a sostener simplemente que la corte cometió error al apro-bar el memorandum a pesar de hallarse pendiente la apela-ción interpuesta contra la resolución de 2 de marzo de 1912.
Los errores alegados por el demandado y apelante no exis-ten, de acuerdo con lo que dejamos expuesto, y, en tal virtud, los recursos establecidos contra la resolución de 2 de marzo de 1912, deben desestimarse, y el interpuesto contra la de 27 de mayo de 1912, declararse sin lugar confirmándose en todas sus partes dicha resolución apelada.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, "Wolf y Aldrey.
La petición sobre reconsideración ele sentencia, en este caso, fué denegada con fecha de diciembre 23, 1912.